*302Opinion.— Held, the certificate was sufficient. The fifth assignment of error complains of certain remarks of plaintiff’s counsel in the course of trial. Held: “In our opinion the largest liberty of discussion should be allowed in trials before juries, so long as the legitimate objects of discussion are kept in view. ' In the trial of causes involving, as they generally do, the most important interests, the duties of jurors require moderation, calmness, and a high sense of rectitude. In such trials everything which appeals to prejudice or kindles animosity between different classes of men must be regarded as inimical to the due administration of justice. Our courts of last resort are accustomed to pay great deference to verdicts when there is reason to believe that they are the result of calm and deliberate conviction on the part of juries. And this is so even -when the coiirt may think the verdict larger or smaller than it ought to be. But when the verdict is abnormal, and circumstances have occurred at the trial which may have suddenly influenced the action of the jury, the court will not hesitate to set it aside,” Because the large verdict in this case may have been brought about by the improper remarks of counsel before the jury, the judgment is reversed and the cause remanded.
¡Reversed and remanded.